Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawing amendment filed 02/16/2022 is approved by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-21, 28-32, and 34-41, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s disclosure does not discuss open volumes or openings between the snow flap and bumper on opposite sides of the stop member, as recited in claims 17 and 28 and the drawings so not clearly illustrate what applicant means by these claimed volumes. Applicant appears to rely mainly on the drawings, Figure 13 in particular, for an illustration of the volumes claimed.  However, it is not clear from the drawings that there are open volumes between applicant’s bumper and snow flap on opposite sides of the stop member.  Figure 13 is an orthogonal view of an upper side of the snow flap from which it is not clear if the bumper lies on top of the flap or is spaced from it.  If there is a spacing, there would be open volumes on opposite side of the stop member, but those volumes would be contiguous, so it is not clear how they would be separate spaces rather than one contiguous space.  Also, in claim 41, the volumes are recited as being forwardly of and below the bumper.  However, the space forward of the bumper is not bounded by the bumper and the bumper, stop member and the snow flap in that no part of the stop member is rearward of the bumper.  Therefore, correction is required.
Claims 17-21, 28-32, and 34-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant now claims volumes bounded by the snow flap body and bumper on opposite sides of the stop member and openings between the bumper, body portion of the flap, and stop member.  However, applicant’s original disclosure did not describe this structure and the drawings do not clearly illustrate it so it is not clear what applicant is trying to claim.  It is not clear that there is a spacing between the bumper and snow flap that would provide either the open volumes or the openings.  Also, applicant claims separate volumes and opening that are not clearly described or illustrated as distinct spaces but appear to be claimed as distinct spaces, so the claim language is unclear in view of applicant’s specification.  Claim 41 is particularly unclear because it does not appear to be consistent with applicant’s disclosure or earlier claim language.  In claim 41, the first and second volumes are defined longitudinally forwardly of and below the bumper.  However, the volumes of claim 17 are defined by the snow flap, bumper, and stop member.  As illustrated, there is not space that is bounded by the snow flap, bumper, and stop member that is also behind the bumper, so the claim language is unclear or inconsistent with applicant’s disclosure invention.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17, 19, 21, 35 and 37-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebert (USPN 7,328,765) in view of Allard (CA 2189156).
Regarding claim 17, Ebert teaches a snowmobile 200 (shown in Figure 1; referenced in col. 1, line 65 and throughout the specification), comprising: a frame (chassis and tunnel 204, referred to in  col. 1, line 67, and shown in Figure 2, are parts of the frame) having a front end and a rear end (shown in Figure 1); a bumper assembly 260 supported by the rear end of the frame (see Figures 3-6, col. 2, lines 45-64); wherein the bumper assembly includes a bumper 262 mounted to the rear end of the frame and a snow flap 264 mounted to the rear end of the frame so that the hinge portion and at least an upper portion of the flap is forward of the rear end of the bumper (the flap is mounted to extend between the frame and the bumper).  The bumper assembly includes side brackets coupled to the frame and the bumper (see Figure 3).
Ebert is silent regarding the snow flap being hingedly mounted, although the term “flap” implies a hinged connection.  It is also silent regarding a portion of the snow flap acting as a stop member for engagement with the bumper, although it does show a raised central, longitudinally extending ridge on the top surface of the snow flap that appears to be capable of contact with the bumper so as to act as a stop member.  It also shows open volumes or opening between the bumper and snow flap on opposite lateral sides of the central ridge.
Allard teaches a snowmobile having a frame and a bumper (grab bar 9) mounted at its rear end.  A snow flap 13 is pivotally mounted to the rear end of the frame (by an elastic hinge portion 15 and has a stop surface or stop member 25 that engages bumper 9, 29, to limit the range of motion of the flap.  
It would have been obvious to one of ordinary skill in the art to position the flap of Ebert relative to the bumper such that the bumper upper surface, including the central longitudinal ridge, limits the range of motion of the flap, in view of the use of portion of flap as a stop taught by Allard, in order to provide a limited range of motion without requiring additional structures that would add weight.
Regarding claim 19, stop member 25 on the snow flap 13 of Allard is integrally formed with the snow flap.
Regarding claim 21, the snowmobiles of Ebert includes an endless belt 202 and the snow flap is supported by the frame at a position rearward of the endless belt (see Figure 1 of Ebert).  
Regarding claim 35, the stop member of is movable with the snow flap (the stop member is an integral part of the flap).  
Regarding claim 37, as seen in Figures 5 and 6 of Ebert, the snow flap 264 is mounted forward of the bumper 262 so snow the flap hinge any stop surface on the flap would be below and forward of a stop surface on the bumper. 
Regarding claim 38, the central ridge of Ebert that forms the stop of the combination is positioned laterally within an envelope defined by the bumper assembly and the rear end of the frame.
Regarding claim 39, Ebert teaches side brackets that form volumes, as claimed.
Regarding claim 40, the central ridge that forms the stop member of the combination is laterally between the volumes, as understood.
Regarding claim 41, open volumes are positioned behind the bumper, as understood.
Claim 18 and 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebert in view of Alland as applied to claims 17, 19, 21, 35 and 37-41 above, and further in view of Smith (GB 2,200,879).
The combination lacks a teaching to provide apertures through the flap, although Figures 3-6, and Figure 4 in particular, of Ebert shows left and right rectangles that appear to be recesses in the snow flap.
Smith teaches providing apertures in a vehicle deflection flap in order to deflect water and debris but let through air.  This structure will also tend to be lighter than a solid flap not having apertures.
It would have been obvious to one of ordinary skill in the art to provide the combination vehicle with apertures in the snow flap, including apertures that are positioned in lateral sides of the flap toward the side edges, in view of the teaching of Smith, in order to allow air to pass through while directing water and debris downwardly and away from the rear end of the vehicle.
Regarding claim 22, the combination of Ebert and Allard includes a snow flap with a stop member that engages the bumper.  Ebert also appears to show vertically elongated recesses or apertures on opposite sides of a vertically oriented central ridge (seen in Figure 4 of Ebert), however, that is not entirely clear that the recesses extend through the entire thickness of the snow flap.  It would have been obvious to one of ordinary skill in the art to position at least part of the stop portion between at least two apertures, in view of the teaching of Smith, in order to allow air to pass through the flap while directing water and debris downwardly and away from the rear end of the vehicle.
Regarding claim 23, Ebert shows a tunnel, the snow flap being mounted to the tunnel along a rear edge.  
Regarding claim 24, Ebert teaches a snowmobile (shown in Figure 1) comprising an endless belt assembly 202, the snow flap being supported by the frame rearward of the endless belt (also seen in Figure 1).  
Regarding claim 25, the combination teaches a bumper assembly, and the snow flap further comprises the stop member configured to abut the bumper assembly.  
Regarding claim 26, Ebert shows an integral protrusion molded into the flap and the stop member of Allard is integrally molded with a body portion of the snow flap.  
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebert, Allard and Smith as applied to claims 22-26 above, and further in view of Evans (USPN 3,713,669).
The combination lacks an explicit teaching of an upper stop surface.
Evans teaches a mud flap for a vehicle that includes an upper and rearwardly extending stop surface (top surface of protrusion 80, seen in Figure 5 and described in col. 4, lines 19-21) that engages bumper 76 to limit movement of the flap (“mud flap 70 suitably disposed for coaction with the truck bumper”).
It would have been obvious to one of ordinary skill in the art to position the integral stop member of the combination on an upper surface, as taught by Evans, in order to appropriately position the stop member relative to the bumper.
Claims 20, 28-32, 34 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allard and Ebert as applied to claims 17, 19, 21, 35, and 37-41 above, and further in view of Evans (USPN 3,713,669).
Regarding claims 20, 28, and 34, the combination lacks an explicit teaching of an upper and rearwardly extending stop surface.
Evans teaches a mud flap for a vehicle that includes an upper and rearwardly extending stop surface (top surface of protrusion 80, seen in Figure 5 and described in col. 4, lines 19-21) that engages bumper 76 to limit movement of the flap (“mud flap 70 suitably disposed for coaction with the truck bumper”).
It would have been obvious to one of ordinary skill in the art to position the integral stop member of the combination on an upper and rearwardly extending surface, as taught by Evans, in order to appropriately position the stop member relative to the bumper.
Regarding claim 29, Ebert teaches the frame includes a tunnel 204, and the bumper assembly further includes, a first side bracket and a second side bracket (best seen in Figure 3), the first side bracket being coupled to a first side surface of the tunnel and the second side bracket being coupled to second side surface of the tunnel, and the snow flap is positioned between the first and second side brackets.  
Regarding claim 30, in Ebert, the first side bracket, the second side bracket, the bumper, and the tunnel define an opening, the snow flap extends through the opening (see  Figure 3).  
Regarding claim 31, the bumper of Ebert is positioned rearward of an upper extent of the snow flap and forward of a lower extent of the snow flap (see Figures 1 and 5 of Evert).
Regarding claim 32, the stop member of the combination is configured to abut the bumper when the snow flap is at the upper limit of the predetermined range of motion.
Regarding claim 36, the combination lacks an explicit teaching of the stop member having a lateral width that is less than the entire lateral width of the snow flap.  However, Ebert shows a laterally extending protrusion on the rear side of the flap (seen in Figure 3 as a wide rectangle on the rear side of the flap 264 and seen in Figure 6 extending rearwardly from the majority of the flap).  This projection extends along only a portion of the width of the flap.  It would have been obvious to one of ordinary skill in the art to form the stop along only a portion of the width of the flap, in a configuration like that shown by Ebert, in order to maintain the overall esthetic shown in the drawings of Ebert.

Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive.
Regarding claims 17 and 28, applicant argues that the combination of Ebert and Alland fails to teach the claimed combination because the stop surface of Alland extends the entire width of the snow flap.  However, the Office Action does not suggest bodily incorporation of the Alland structure into Ebert.  Rather, it indicates that Ebert teaches a snow flap with a central raised ridge on its upper surface, that forms open volumes or opening as claimed, and a bumper behind and above the snow flap, but is silent regarding the use of the bumper to stop overextension of the snow flap.  Alland teaches the use of the bumper and a surface of the snow flap as a stop against such overextension.  It would have been obvious to one of ordinary skill in the art to use the bumper and an upper surface of the snow flap, incluing the central ridge of Ebert, as stop surfaces, in view of the Alland teaching, to prevent overextension of the snow flap.  Ebert already includes a central ridge that is positioned to form that kind of stop with little or no modification.  Therefore, the combination is believed to be appropriate and to meet the applicant’s claimed limitations.
Applicant argues that the combination of Ebert, Alland, and Smith fails to teach the claimed combination.  The examiner disagrees.  Ebert and Alland are silent regarding apertures in the snow flap.  However, it si old and well known to remove material to reduce weight.  It is also well known to provide apertures in mud flaps, as taught by Smith, to allow deflection of water and debris while allowing air to flow through the flap, thereby reducing air resistance.  Smith also teaches positioning the apertures in throughout most of the lateral extent of the flap.  Therefore, providing apertures in the combination snow flap of Ebert and Alland would necessarily include apertures on opposite lateral sides of the narrow central ridge that forms the stop member of the flap.  Therefore, the rejection is being maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNE MARIE M BOEHLER/               Primary Examiner, Art Unit 3611